                  Case 1:19-cv-03377-LAP Document 295 Filed 05/03/21 Page 1 of 1



                                                                                          Christian G. Kiely
                                                                                          E-mail: ckiely@toddweld.com


                                                                May 3, 2021
   VIA ECF
   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
                    Request to File Under Seal

   Dear Judge Preska:

          Pursuant to Rule 1.A of Your Honor’s Individual Practices, Professor Alan Dershowitz
   (“Professor Dershowitz”) respectfully requests leave to file under seal (with a redacted version filed to
   the public docket) his Motion to Compel the Production of Certain Attorney-Client Communications on
   the Basis of Waiver, or, in the Alternative, Request for Zolin Examination. As grounds therefore,
   Professor Dershowitz states that the Memorandum references and attaches discovery materials which
   have been designated confidential by Plaintiff and by non-parties under protective orders entered in this
   action. Professor Dershowitz makes this request without prejudice to his right to later challenge the
   propriety of some or all of those confidentiality designations.


                                                       Respectfully submitted,

                                                       /s/ Christian G. Kiely
                                                       Christian G. Kiely

   cc:     All counsel of record, via email




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
